Citation Nr: 1113395	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-46 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder, and whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for sinusitis.

3.  Entitlement to service connection for lumbar spine disease with disc desiccation, claimed as a back condition.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased rating in excess of 10 percent for herpes simplex keratitis of the left eye.

8.  Entitlement to an increased rating in excess of 10 percent for arthritis of the left knee.

9.  Entitlement to a separate rating for instability of the left knee.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from February 1971 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening service connection for a back disorder and sinusitis, finding that new and material evidence had not been submitted; denied service connection for a cervical spine disorder, bilateral hearing loss, and tinnitus; and denied increased ratings in excess of 10 percent for the herpes simplex keratitis of the left eye disability and for the arthritis of the left knee disability.  

The Veteran did not request a Board personal hearing; however, after he received notice in January 2010 that his claims file had been received by the Board, the Veteran submitted directly to the Board in April 2010 copies of private medical reports dated in 1994 and pertaining to his service-connected left knee disability.  His representative waived RO review of this submission in the January 2011 Representative's Informal Hearing Presentation.  The Board observes the evidence is duplicative of treatment reports already in the claims file. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 1981 rating decision, the RO denied service connection for a back condition.  

2.  Since entry of the December 1981 rating decision, evidence not previously on file that relates to an unestablished fact necessary to substantiate the claim and raises of reasonable possibility of substantiating the claim has been received by VA.
  
3.  In a December 1981 rating decision, the RO denied service connection for sinusitis.  

4.  Evidence received since the December 1981 rating decision is cumulative of evidence previously of record, does not relate to an unestablished fact that is necessary to substantiate service connection for sinusitis, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran did make complaints in service of low back pain that resolved on treatment.

6.  The Veteran did not have chronic back symptoms in service.

7.  The Veteran did not experience continuous low back symptoms since service.

8.  The Veteran's current low back disability, diagnosed as lumbar spine disease with disc desiccation, is not related to service.

9.  The Veteran does not have a current disability of cervical sprain or cervical muscle sprain.  

10.  The Veteran does not have left ear hearing loss to a disabling degree for VA disability compensation purposes.  

11.  The Veteran's right ear hearing loss is not related to active service.   

12.  The Veteran experienced loud noise exposure in service.

13.  The Veteran did not experience chronic symptoms of tinnitus in service or continuous symptoms of tinnitus since service separation. 

14.  The current finding of tinnitus is not related to service.  

15.  For the entire rating period on appeal, the Veteran's left eye disability has been manifested, at worst, by corrected visual acuity of 20/40 in the right eye and the best corrected visual acuity of 20/100 in the left eye, a full field of vision bilaterally, and intermittent/periodic active herpes simplex keratitis pathology, including pain, itching, blurry vision, and light sensitivity.  

16.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by pain, range of motion from 0 to 135, with no additional lost range of motion upon repetition or due to pain and subjective complaints of swelling.  

17.  For the entire rating period on appeal, the Veteran's left knee disability has more nearly approximated slight subluxation or lateral instability, and has not more nearly approximated moderate subluxation or lateral instability.  

CONCLUSIONS OF LAW

1.  The December 1981 RO rating decision that denied service connection for a back condition became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for a back condition.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R.    § 3.156 (2010).

3.  The December 1981 RO rating decision that denied service connection for sinusitis became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1103 (2010).

4.  New and material evidence has not been received to reopen service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for service connection for lumbar spine disease with disc desiccation, claimed as a back condition, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1111, 1137, 1153, 5107 (West 2002 & Supp. 2010);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).     

6.  The criteria for service connection for cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6(a), 3.303 (2010).  

7.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2010). 

8.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6(a), 3.102, 3.159, 3.303 (2010).  

9.  The criteria for an increased rating in excess of 10 percent for herpes simplex keratitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.75, 4.76, 7.76a, 4.84a, Diagnostic Codes  6001-6080 (2007).

10.  The criteria for an increased rating in excess of 10 percent for residuals of left knee disability with arthritis have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

11.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate disability rating of 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.            § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

With regard to the applications to reopen service connection for a back disorder and for sinusitis, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  The Veteran seeks to reopen service connection for disabilities that were previously denied by VA.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the claims and the evidence and information that is necessary to establish the underlying claims for benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, sufficient notice was afforded the Veteran within the May 2008 letter, with regard to the application to reopen for service connection for sinusitis, and no further notice is required by VA for that application.  

With regard to the application to reopen service connection for a back disorder, by letter dated in May 2008, the RO advised the Veteran that it was working on his application and informed him that, because the claim was previously denied and the appeal period had expired, he could reopen it by submitting new and material evidence.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claim for service connection.  This letter also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  Information regarding how VA assigns disability rates and effective dates was also provided.

The Board acknowledges that while the May 2008 letter did specifically identify the previous rating decision, it did not sufficiently explain why the claim had been denied.  Notwithstanding, the February 2009 rating decision notified the Veteran that his claim was initially denied in December 1981 because there was no evidence of a diagnosis of the back's pathology in service or at discharge to show that this condition was incurred during service.  He was again advised of the need to submit new and material evidence.  The claim was readjudicated in the September 2009 Statement of the Case (SOC), which further explained the previous bases for denial of the claims.  The Board finds that there is no prejudice to the Veteran because the Veteran was subsequently placed on notice as to what evidence was needed to reopen his claim, and as will be discussed below, the Board has ordered the application for service connection for a back condition to be reopened.  

With regard to the claims seeking service connection for a cervical spine condition, bilateral hearing loss, and tinnitus, a May 2008 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide, as well as the information required by Dingess.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in September 2008.  The Veteran was notified of the type of evidence needed to substantiate the claims for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled with regard to his claims seeking increased ratings.  For these reasons, the Board finds the duty to notify the Veteran in this case is satisfied.

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's VA and service treatment records to assist with the claims.  The Veteran submitted private treatment records along with his March 2008 claims and submitted a later statement in June 2008 which indicated he was trying to get other records from another private facility.  However, the Board observes no treatment records from that facility are of record.  As noted above, in April 2010 the Veteran submitted directly to the Board private medical treatment reports dated in 1994.  Upon a review of the entire claims file, the Board observes these same records were already submitted for consideration in conjunction with the Veteran's December 1994 claim seeking an increased rating in excess of 10 percent for his service connected knee and they remain of record.

In fulfilling the duty to assist, the Veteran was provided with a VA audiologic examination in January 2009.  The claims file was reviewed extensively by the VA examiner, and the Board finds that the examination is sufficiently thorough and productive of medical findings regarding the nature and etiology of the claims for service connection for bilateral hearing loss and tinnitus.  

Although the Veteran was not provided examinations with regard to his claims for sinusitis, a cervical spine condition, and a back condition, such examinations are not necessary to decide these claims.  In regard to the application to reopen service connection for sinusitis, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii).  As the Board has not found new and material evidence has not been received, and has denied reopening of the prior final decision, there is no duty to provide an examination.  

Regarding the claim for service connection for a cervical spine disorder, given the Board's findings that the weight of the evidence demonstrates that, while there was an in-service injury, there was no evidence of chronic manifestations of symptoms, there were no identified symptoms for many years after separation, and there is no competent evidence of a current diagnosis of this disorder, a remand for a VA examination would unduly delay resolution.  The complete claims file contains VA and private treatment records, from various practitioners or differing specialties, dated within 1994 and from 2003 through to 2008.  The June 2006 reference to a cervical spine strain was attributed by the Veteran's private practitioners to a recent motor vehicle accident and to his then occurring headaches and sinuses.  None of the private treatment records dated 2003 to 2007 even mention the Veteran's military service, an event or injury in service, or consider this June 2006 cervical strain to be related to service.  The Veteran's VA treatment reports of record, dated within 2008, contain no mention of the cervical spine.  Nor has the Veteran made any statements reporting that he is receiving current treatment for a cervical spine disorder.  The Board finds that the competent medical evidence of record is sufficient to make a decision on the claim. 

As well, regarding the claim for service connection for a low back disorder, diagnosed as lumbar spine disease, disc desiccation, given the Board's finding that the weight of the evidence demonstrates that the spine was found to be clinically normal upon enlistment, complaints in service resolved, that the spine was found clinically normal upon separation from service, that an October 1981 VA general medical examination, with an x-ray study, also found the back within normal limits after an objective examination, that there was an absence of identified symptomatology for many years after separation, and a diagnosis of this disorder was reached only in June 2006, a remand for a VA examination would unduly delay resolution as there is already competent medical evidence of record to make a decision on the claim.  

The Veteran was afforded VA examinations in October 2008 and in November 2008 in relation to his claims for increased disability rating for the herpes simplex keratitis of the left eye, and the arthritis of the left knee disability, respectively.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Service Connection for a Back Disorder and for Sinusitis

The Veteran seeks to reopen service connection for a back disorder and for sinusitis.  In a December 1981 rating decision, the RO denied both service connection for a back condition, finding that no diagnosis of a back condition had been made during the October 1981 VA examination, and service connection for sinusitis, finding that there was no evidence sinusitis was incurred or aggravated during active service.  As the Veteran did not file a timely notice of disagreement regarding these determinations, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Under applicable laws and regulations, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of the record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans, 9 Vet. App. 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the claim to reopens service connection for a low back disorder, the Board finds that the evidence received since the December 1981 prior final decision is new and material, and the claim is reopened.  Since the last final denial of record in December 1981, the Veteran has submitted private and VA medical treatment reports.  The private treatment reports refer to his history of chronic back pain and a June 2006 report includes the diagnosis of chronic lumbar disease (disc desiccation).  The private treatment report that lists a diagnosis for the Veteran's lumbar spine is new, in that it was not before the RO in December 1981.  This evidence is also material because it shows evidence of current disability of the low back, an unestablished fact at the time of the December 1981 rating decision and also has some tendency to relate a current low back disease or pathology to active service.  

This evidence is not merely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it raises at least a reasonable possibility of substantiating the claim for service connection for a low back disorder.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a low back disorder.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  The appeal is granted to this extent only.

Regarding the claim to reopen service connection for sinusitis, the Board finds that the evidence received since the December 1981 prior final decision is not new and material, and the claim is not reopened.  Since the last final denial of record in December 1981, which found no evidence that sinusitis was incurred or aggravated during active service, the Veteran has submitted private treatment records dated between 2004 and 2007.  A form ("Review of Systems") dated August 2004 includes the positive check that the Veteran experiences sinus pain.  Another treatment report, dated in 2006 (the month was obscured) included the medical practitioner's indication of "sinusitis - acute."  A treatment report dated in March 2007 also contained the assessment of sinusitis - acute, though what appears to be an April 2007 private insurance company's disability form includes the notation that the Veteran had sinusitis.  

While these private treatment reports and insurance forms are new, in that they were not of record at the time of the prior final denial (1981), this evidence is cumulative of evidence already in the record, as they merely confirm that the Veteran had sought medical care for a sinus disorder.  The service treatment reports of record already establish that the Veteran had problems with his sinuses.  Service connection was denied by the RO in December 1981 because the RO found sinusitis was not incurred in or aggravated by his active service.  These more recent treatment reports show continued sinus disorder, a fact not at issue at the time of the prior final rating decision, but do not provide evidence that the sinusitis was incurred or aggravated by service.  Therefore, the additional evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for sinusitis.  

For these reasons, the Board finds that the additional evidence received since the prior final December 1981 rating decision is not new and material evidence with which to reopen service connection for sinusitis.  Evidence received since the December 1981 rating decision is cumulative of evidence previously of record, does not relate to an unestablished fact that is necessary to substantiate service connection for sinusitis, and does not raise a reasonable possibility of substantiating the claim.  For these reasons, the application to reopen service connection for sinusitis must be denied.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service Connection for Lumbar Spine Disease with Disc Desiccation

A review of the service treatment records finds a notation on the February 1971 Report of Medical History, for purposes of enlistment, by the medical officer of a report by the Veteran of back strain, dated as occurring when the Veteran was 11 years old.  The Veteran had checked in the affirmative for back trouble of any kind on the Report of Medical History.  The medical examiner's notations following the note of a back strain, age 11, are illegible, and the Board observes the same medical examiner found the Veteran's spine clinically normal on the enlistment February 1971 Report of Medical Examination.  Cognizant of the Veteran's competency to report medical diagnoses and symptoms, the Board nevertheless finds this vague reference to a back strain while a child too tenuous to warrant any probative weight.  The Board finds that the presumption of soundness did attach to the Veteran.  
38 U.S.C.A. § 1111. 

The service treatment records reveal the Veteran periodically sought medical treatment for low back pain and occasionally was placed on a temporary profile that prohibited heavy lifting for a few days.  See February 1972, April 1973, July 1973, August 1974, and November 1977.  The Veteran reported he had been lifting a heavy box, or was just walking, or denied any particular injury, and his condition was assessed as muscle sprain, strain, and muscle spasms.  These treatment entries also noted the Veteran's later report of feeling better.  See April 1973.  The Veteran underwent a physical examination in July 1974, at the conclusion of his initial period of enlistment, and his spine, and other musculoskeletal were again found clinically normal.  He again checked in the affirmative for recurrent back pain on the July 1974 Report of Medical History; however the examiner noted while he had been treated for what was then referred to as back spasms, service medical personnel did not find them incapacitating.  

There was no permanent profile for the Veteran regarding the back.  After November 1977 there were no additional complaints regarding the lumbar spine, though the Veteran sought treatment frequently for other disorders.  The absence of further complaints, findings, or treatment in service is further evidence that the Veteran's complaints regarding his low back were for problems that resolved with treatment.  The Veteran underwent a separation physical examination in September 1979.  The examiner indicated on the Report of Medical Examination that his spine was clinically normal, in addition to noting that in service he had had reoccurring back pain, secondary to heavy lifting, that was treated when symptomatic and that the service medical examiner found not to be incapacitating.  Therefore, clinical examination at service separation does not reflect a diagnosis of a low back disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a low back, or lumbar spine, disorder have not been continuous since service separation in October 1979.  As indicated, at the September 1979 service separation examination, the Veteran denied any disability or symptoms of the low back, and his spine was clinically evaluated as normal.  In August 1981, the Veteran submitted a claim seeking service connection for low back pain, among other claims.  In October 1981, he was afforded a VA general examination.  An x-ray study of his lumbar spine found unilateral spondylosis at L5, on the right, without evidence of other abnormality.  The orthopedic evaluation noted the Veteran was employed as an aircraft electrician at the local airport.  The orthopedic evaluation, which included a review of the x-ray study, concluded with the assessment of a history of back pain, though clinical examination was within normal limits.  That such a VA examination, conducted two years after separation, assessed a clinically normal back is further evidence that a lumbar spine disorder has not been continuous since service.  

The Board notes the record contains private treatment records dated throughout 1994 that discuss the Veteran's surgery and treatment for his service-connected left knee.  An August 1994 evaluation noted the Veteran had been quite active the prior week when he engaged in fishing every day, riding a wave regularly, and well as running and jogging.  This reference to vigorous, physical activity on the part of the Veteran, after which he complained to an orthopedic clinician only about some pain in his knee, is further evidence that a lumbar spine disorder was not continuous since service.  

Finally, private treatment records dated from 2003 to 2007 bear occasional references to low back pain, moderate and ongoing-back pain (March 2007) and include the assessment of lumbar spine disease, disc desiccation (June 2006), but never once is the Veteran's military service referred to or any event in service.  Even VA treatment records, dated throughout 2008, contain only references to recurrent back pain, with no statement of onset by the Veteran that included his military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Therefore, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until April 2005 (back pain).  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to April 2005 is one factor that tends to weigh against a finding of either chronic lumbar spine symptoms in service or continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic lumbar spine in service and continuous lumbar spine symptoms since service, made in the context of the March 2008 claim for service connection (disability compensation) for a back condition, are outweighed by the Veteran's own histories that he previously gave for treatment purposes. The histories presented during private treatment from 2003 to 2007 do not include a mention of chronic in-service low back symptoms or continuous post-service low back disorder symptoms.  Instead, there are general references to the pain being chronic and the June 2006 through August 2006 detailed medical evaluation reports following the Veteran's single-car motor vehicle accident include no mention of his service or any continuous symptoms since service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to private physicians from 2003 to 2007 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's March 2008 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic back symptoms in service, or continuous back symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. 24, 25; Pond v. West, 12 Vet.App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current lumbar spine disorder, diagnosed as lumbar spine disease, disc desiccation, is not related to his active service.   As noted above, while the Veteran was treated for complaints of pain and an acute sprain and muscle spasms in service, there was never a permanent profile for his low back, the temporary profiles spanned only days, and there were no subsequent requests for treatment after November 1977, though the Veteran regularly sought medical care for other disorders.  Further, the service examiner noted on the Veteran's September 1979 separation Report of Physical Examination that no incapacitation had resulted and this examiner found his spine clinically normal.  

The Board finds the weight of the evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service.  Again the September 1979 Report of Medical Examination found his spine clinically normal and the October 1981 VA general medical examination found, following an x-ray study, that his low back was within normal limits, despite his reported history of pain.  Further, there is no probative nexus opinion in the claims file from any practitioner.  Therefore, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for lumbar spine disease, disc desiccation, claimed as a back condition, and outweighs the Veteran's more recent contentions regarding in-service low back disorder symptoms, and continuous post-service low back disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for Cervical Spine Strain

The Veteran contends that he is entitled to service connection for his cervical sprain.  He contends he has a current disability that is related to an in-service motor vehicle accident in December 1975. 

A review of the Veteran's service treatment records finds that the Veteran was involved in a motor vehicle accident in December 1975 and was treated in a private hospital.  The list of injuries on the private hospital invoice included cervical sprain.  Subsequent service treatment records noted he suffered a concussion and the symptoms of that concussion, but there was no further reference to the Veteran's cervical spine, even though the Veteran regularly sought medical treatment for other disorders.  As well, his September 1979 separation Report of Medical Examination noted the December 1975 motor vehicle accident only in the context of his suffering a concussion.  The service examiner found no residuals on separation examination.  After a review of all the evidence of record, the Board finds that, upon the resolution of the cervical sprain, there were no chronic symptoms in service regarding the cervical spine.   

The Board also finds that the weight of the evidence demonstrates that symptoms of cervical sprain were not continuous after service separation.  The Veteran submitted a claim for other disorders in August 1981 and he did not claim a cervical sprain.  The 1994 post-service private treatment records include no reference to the Veteran's neck.  A form dated in August 2004, listing a review of systems, does bear a check as positive for joint pain in the neck and back.  

The first indication of cervical muscle sprain is found in a post-service June 2006 private evaluation.  This evaluation, which contained no mention of the Veteran's military service, referred to a recent post-service episode in 2006 during which the Veteran apparently fainted or lost consciousness and had a motor vehicle accident (drove into a light pole).  The private physician referred to the Veteran having headaches, which he indicated were likely due to the cervical muscle sprain.  This physician ordered a MRA (magnetic resonance angiography) to rule out stenosis.  An August 2006 follow-up evaluation noted the recent post-service MRA of the head was normal and again the physician attributed his headaches to the cervical muscle sprain.  No other private treatment record refers to the cervical spine.  

The Veteran submitted his claim in March 2008.  No VA treatment report of record contains a complaint about the cervical spine or an assessment of the cervical spine.  See May 2008, VA primary care note.  The Veteran has not claimed to be receiving treatment for a cervical muscle strain in any of his statements.

The Board further finds that the Veteran does not have a current disability of cervical muscle sprain.  The only evidence that the Veteran has ever had a cervical muscle sprain or cervical sprain have been the service treatment reports of the December 1975 cervical strain following a motor vehicle accident, which the separation examination service provider noted resulted in no residuals, and then again the cervical muscle sprain following the June 2006 post-service motor vehicle accident.  The private physician in his August 2006 evaluation noted the MGA of the head was normal and the cervical muscle sprain, or any cervical spine disorder, is not mentioned again, despite treatment records dated in 2007 and 2008.  

While the Veteran is competent to report symptoms that he has experienced, such as his neck hurting, he is not competent, absent a showing of his own medical training or knowledge, to render a diagnosis as complicated as one involving the cervical spine.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection, either direct or secondary.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for cervical sprain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

Impaired hearing is a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran alleges that he has bilateral hearing loss and tinnitus.  After a complete review of the claims file and the competent evidence, the Board finds that the weight of the evidence is against the claims for service connection for left ear hearing loss (because there is no disability recognized by VA), for right ear hearing loss, and for tinnitus.               

The service treatment records indicate that the Veteran's hearing was tested at induction and found to be within normal levels.  On no occasion in the service treatment records or elsewhere did the Veteran complain about tinnitus or was tinnitus diagnosed by a medical provider.  In July 1972 he sought medical treatment after a firecracker exploded near his right ear.  The service treating personnel noted his hearing acuity was down.  The ear drum was not perforated.  His hearing was tested and the audiogram results were of record.  High frequency hearing loss was found only at 6000 HZ.  In February 1973, his hearing was tested again.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
20
LEFT
20
15
15
15
20

In July 1974 hearing acuity was tested again for a separation Report of Medical Examination.  The service physician noted the Veteran had experienced high frequency hearing loss at 6000 decimals secondary to a firecracker explosion in July 1972.  At that examination his hearing was rated as H1.  The following audiometric results were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
5
10
LEFT
15
10
10
10
15

The category for 6000 HZ noted the result of 40 in the right ear and 15 in the left.
 
In August 1976 the Veteran complained of pain in his right ear.  He had no complaints about the left ear.  Noting he had recently been swimming, the service treating personnel assessed serous otitis in the right ear.  

In late October 1976 the Veteran underwent his annual audiometer testing.  The October 1976 report noted he worked on the flight line and around engines and power units and that he had ear plugs.  The numeric results of the October 1976 audiogram were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
35
35
LEFT
20
20
20
15
15

Again, the numeric results at 6000 HZ for the right ear, now 45, indicated hearing loss.  The need for follow-up was indicated.  He was retested four days later, now November 1, 1978, and his numeric results were worse for both ears, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
55
55
LEFT
20
25
35
35
40

Again the service audiologist recommended follow-up.  After another testing on November 8, 1976, with results indicating hearing loss in both ears, the Veteran was tested again on November 9, 1976.  The results from the November 9, 1976 testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
35
LEFT
20
20
15
20
20

The service audiologist indicated the results were not significant, and the Veteran was returned to duty.

Upon separation from service, as part of the September 1979 Report of Physical Examination, the Veteran's hearing acuity was tested again.  The results are:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
0
5
0
0

The Veteran's hearing acuity at 6000 HZ tested at 25 for the right ear and 20 for the left.  On the September 1979 Report of Medical history, the Veteran checked in the negative for hearing loss.  The Board observes that these results, for both ears, are considered within normal range of hearing by VA.  

Again, the Veteran submitted a claim for service connection for other disorders in August 1981, and in October 1981 he was afforded a general VA examination.  His profession was then as an aircraft electrician.  The examination report noted his ears were not remarkable and no hearing loss was noted.  There was no complaint or finding of tinnitus.

The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  Even if "disabling" loss (that meets the requirements of 38 C.F.R. § 3.385) is not demonstrated at service separation, service connection for a current hearing disability may still be established by evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran's private treatment reports contain only one general reference to the Veteran experiencing hearing loss, which was checked in the affirmative on the August 2004 private form for a review of systems.  The entry for ear ringing was not checked.

Finally, in January 2009 the Veteran was afforded a VA audio examination.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
45
50
LEFT
0
0
15
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The VA audio examiner noted a review of the service treatment records, which contained no complaints for tinnitus, and commented on the July 1972 incident when the firecracker exploded close to his right ear.  The VA examiner noted the apparent hearing loss that resulted was temporary, citing the September 1979 separation audiogram which found the Veteran's right ear hearing acuity at 6000 HZ to be 25.  The examiner also noted the Veteran indicated in the negative for hearing loss on his Report of Medical History and the positive check for ear, nose, or throat trouble was explained as referring to a fractured nasal bone.  The Veteran's duties in service were as an aircraft mechanic on the flight line where he used hearing protection; however, the VA examiner noted he had significant post service, non-military occupational noise exposure, also from aircraft.  The VA examiner noted his left ear hearing was within normal limits and that his right ear hearing loss was moderate sensorineurial hearing loss at 3000 to 4000 HZ, then returning to normal.  The VA examiner opined that the Veteran's right ear hearing loss disability was not the result of military service noise exposure, as hearing tested within normal limits at separation, and the audio testing that day at 6000 HZ was 20 decibels. 

VA audiology examination reports found normal hearing in the left ear and that hearing loss "disability" for VA purposes (38 C.F.R. § 3.385) was not shown.  As there are no audio testing results to the contrary, the claim for service connection for left ear hearing loss is denied.  With regard to the claim for service connection for left ear hearing loss, the Board need not reach questions of chronic symptoms in service and continuity of symptoms after service separation, as the basis for denial of the Veteran's appeal is no current left ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board finds that the Veteran does not have left ear hearing loss to a disabling degree for VA disability compensation purposes, as required by 38 C.F.R. § 3.385.  The evidence does not show that the Veteran's left ear hearing loss (impairment) for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; or that the thresholds for at least three of these frequencies are 26 decibels; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board finds that the claim for service connection for right ear hearing loss claim must be denied as well.  While the Veteran did seek medical treatment for the sensation in his ear in July 1972 after a firecracker exploded near to it, as the VA examiner noted, any hearing loss was temporary, which means acute, during service.  There were no chronic symptoms of hearing loss, though testing results did vary.  The Veteran was released back to his full duty in November 1976 with his right ear hearing well within normal limits, and there were no further complaints.  As well, his right ear hearing tested within normal limits upon the separation examination in September 1979.  

The Veteran submitted a claim seeking service connection for other disorder in August 1981, two years after separation from service, but he did not include a claim for service connection for right ear hearing loss.  The October 1981 VA general examination noted that there was no complaint of hearing loss.  The first positive indication in the claims file for hearing loss was the August 2004 private form for a review of systems, which is dated nearly 25 years after service.  Finally, the January 2009 VA examiner noted the Veteran's normal hearing upon separation from service and significant, non-military occupational noise exposure after service.  This examiner opined that the right ear hearing loss was not a result of in-service noise exposure.  There is no other or contrary audiology opinion of record. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for left ear hearing loss and right ear hearing loss, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

With regard to the claim for service connection for tinnitus, as noted above, at no time in the service treatment records did the Veteran complain about tinnitus, or the symptom of ringing in his ears, nor was there a diagnosis of tinnitus in service.  His ears were found clinically normal upon service separation.  Therefore, despite the Veteran's exposure to the noise of jet engines on the flight line and power generators, he did not experience chronic symptoms of tinnitus in service, and there were no symptoms of tinnitus reported or found upon separation from service.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Also, certain chronic diseases, including such organic neurological disorders that cause tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran did not submit a claim for tinnitus among the other disabilities he claimed in August 1981.  The October 1981 VA general medical examination report noted there were no complaints about hearing.  

Therefore, Board finds that the Veteran did not experience continuous symptoms of tinnitus after service separation in October 1979.  The existence of tinnitus was reported by the Veteran for the first time in the record on his March 2008 claim for service connection.  The Veteran reported to the examiner during the January 2009 VA audio examination that the onset of his tinnitus was approximately 1980.  This onset date is inconsistent with the original August 1981 claim seeking service connection for various disabilities, that did not include tinnitus, as well as with the indications by the Veteran on the August 2004 private form "Review of Systems."  While that form indicated hearing loss, the block for ringing in ear was not checked.  Therefore, the Board finds the Veteran's statements dating the onset of his tinnitus to 1980 to lack credibility and have no probative value. 
  
The Board finds that the Veteran's omission in reporting tinnitus in either ear while reporting hearing loss is additional evidence against a finding that the Veteran developed a chronic tinnitus disability during service.  Such history as reported by the Veteran for treatment purposes is of more probative value than subsequent histories given during the current claim for compensation that were made solely for disability compensation purposes or pursuant to a compensation claim.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board further finds that the current tinnitus is not related to loud noise exposure in service.  A January 2009 VA examination report reflects the opinion that the Veteran's tinnitus was less likely than not due to excessive noise in service.  

The January 2009 examiner noted the Veteran described his tinnitus as occurring 1 to 2 times a year, and lasting for a few seconds to a couple of minutes each occurrence.  The VA examiner diagnosed that these symptoms the Veteran described as tinnitus should not even be considered pathological, as occasional tinnitus occurs in the normal population even without hearing loss.  Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Board understands the January 2009 examiner to have agreed with the Veteran, that he has a form of tinnitus, but that the tinnitus described by the Veteran was normal, therefore not a pathology or a disability.  See Charles v. Principi, 16 Vet. App. 370 (2002) (U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation).  The Board as well recognizes that the Veteran hears tinnitus 1 to 2 times a year.  Notwithstanding this fact, the Board must deny this claim both on the basis of this form of tinnitus not being a pathology, that is, no current disability, and on the basis of this form of tinnitus, if it were considered a pathology (disability), not being connected to service.  The weight of the evidence shows that the current symptoms are not related to service, because there were no complaints in service, no chronic symptoms in service, no continuous symptoms after service.  The lack of post-service continuity of symptoms is shown by no report or finding of a tinnitus upon service separation, denial of tinnitus nearly two years after service, the affirmative act of submission of a claim for service connection for other disabilities that omitted tinnitus, no indication of symptoms of ringing in the ears in August 2004 when the Veteran reported other symptoms of other pathologies on a private form.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Rating Herpes Simplex Keratitis of the Left Eye

The Veteran's herpes simplex keratitis of the left eye is rated as 10 percent disabling under Diagnostic Codes 6001-6079.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

During the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2008) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, DCs 6001 to 6091 (2009).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, and the Veteran submitted his claim in January 2008, the newer version of the eye regulations will not be applied here.  See id.

Under the applicable DC 6001, chronic keratitis is to be rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, DC 6001 (2008).  The minimum evaluation during active pathology is 10 percent.  Id.

Impairment of visual acuity is rated under diagnostic codes 6061 to 6079.  
38 C.F.R. § 4.84a.  In rating impairment of visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except 1) in cases of keratoconus in which contact lenses are medically required, or 2) if there exists a difference of more than 4 diopters of spherical correction between the two eyes.  38 C.F.R. § 4.75.  In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus, or that there is a difference of more than 4 diopters of spherical correction between his two eyes.  Accordingly, the best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating.

Under DCs 6061 to 6079, a noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a, DC 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R.      § 4.84a, DC 6078.  A 20 percent evaluation is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other.   38 C.F.R. § 4.84a, DC 6078.  A 20 percent evaluation is also assigned for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, DC 6077.  Higher disability ratings are available for additional loss of visual acuity.  38 C.F.R. § 4.84a, DCs 6061-6077.

Impairment of visual field is rated under 38 C.F.R. § 4.84a, DC 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is: temporally: 85 degrees; down temporally: 85 degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 60 degrees; up nasally: 55 degrees; up: 45 degrees; and up temporally: 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under DC 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. § 4.84a, DC 6080.

Based on a thorough review of all of the evidence of record, including the Veteran's report of symptoms, an October 2008 VA examination report, and VA treatment records, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's herpes simplex keratitis of the left eye.  In this regard, the Board finds it significant that, based on the evidence of record, the Veteran's herpes simplex keratitis has been characterized by corrected visual acuity of no worse than 20/20 in the non-service connected right eye and 20/100 in the service connected left eye. 

The Veteran was afforded a VA eye examination in October 2008.  He reported over the years many flare-ups of the herpes simples, but the most recent had been two years prior.  He complained of a slight foreign body sensation in the left eye.  He took no medication for his disability.  The examiner determined his best corrected visual acuity, near and far, was 20/100 on the left (the service-connected eye) and 20/20 on the right.  His pupils were round, regular, and equal and he had full mobility.  Slit-lamp examination found extensive scarring of the cornea due to the multiple attacks of herpes simplex.  The Veteran reported to the VA examiner that he had recently lost his job due to his inability to see the ultrafine details of aircraft electrical wiring.  

The Veteran experienced a flare-up of keratitis in the left eye in December 2008.  The VA treating personnel noted the same visual acuity as found in the October 2008 VA eye examination and that he had full field of vision in both eyes.  

As noted above, under DCs 6061 to 6079, a higher disability rating of 20 percent based on loss of visual acuity is not warranted unless the Veteran demonstrates corrected vision of 20/70 in one eye and 20/50 in the other; 20/100 in one eye and 20/50 in the other; 20/200 in one eye and 20/40 in the other; or 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, DCs 6077, 6078.  In this case, the Veteran's best corrected visual acuity is, at worst, 20/40 in the right eye and 20/100 in the left eye, which meets the requirements for a 10 percent evaluation under DC 6079.  Therefore, he is not entitled to an increased rating based on loss of visual acuity for any period.

Moreover, the Board finds it significant that the Veteran has consistently been noted to have a full field of vision in both eyes.  See the October 2008 VA examination; December 2008 VA Ophthalmology Note.  As noted above, under DC 6080, a higher evaluation of 20 percent based on loss of visual field is not warranted unless there is concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  In this case, however, the Veteran has consistently been shown to have a vision field that is full and is within normal limits.

Finally, the Board finds it significant that there is no evidence of record indicating that the Veteran has been required to rest or that he has had any episodic incapacity due to his herpes simplex keratitis.  The Board has considered that, during the course of this appeal in December 2008, the Veteran reported having periodic active pathology, a flare-up, during which he experienced left eye pain, itching, blurred vision, and light sensitivity; however, these symptoms were resolving by the end of that month.  

Based on the foregoing, the Board finds that the current 10 percent rating assigned for the Veteran's herpes simplex keratitis appears to be based upon his central visual acuity.  See 38 C.F.R. § 4.84a.  In this regard, the Board notes that the Veteran's active pathology of eye pain, itching, blurred vision, and light sensitivity has occurred only on a periodic/episodic, rather than a continuous, basis throughout the duration of this appeal.  Moreover, the Veteran has specifically reported to the VA examiner in October 2008 that he felt only a slight foreign body sensation in the left eye.  Accordingly, the Board finds that the Veteran's eye pathology has been considered in assigning the 10 percent rating, and there is no additional continual active pathology that would warrant a higher rating.  

For these reasons, the Board concludes that the Veteran's herpes simples keratitis does not warrant more than the 10 percent rating assigned on the basis of central visual acuity under DCs 6001-6079.  As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for herpes simplex keratosis, the "benefit- of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Left Knee Arthritis

The Veteran's left knee disability has been rated, by the RO, as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under applicable rating criteria, Diagnostic Code 5010 is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Meanwhile, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  VA's Office of General Counsel in a precedent opinion interpreted that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04.  

Other than a May 2008 VA treatment report wherein the Veteran complained of pain in his knee of 3 weeks duration, the only other evidence pertaining to the Veteran's left knee disability is the November 2008 VA joints examination.  

The Veteran reported to the VA examiner in November 2008 that he experienced recurring knee pain.  With activity the pain could become quite severe, 8/10.  The pain was aggravated by standing 1 hour, walking 2 blocks, going up and down stairs or lifting over 15 pounds, but not by driving.  The knee would intermittently swell and the Veteran reported it gave out on him twice a month, when it would hyperextend.  The Veteran did not wear a brace, though he reported using a cane when he walked, and his last x-ray study was taken in 1998, nearly 10 years prior.  There were no additional limitations with flare-ups.  He reported retiring in November 2007 after working as an aircraft electrician.  

Upon objective examination in November 2008, the range of motion was measured from 0 to 135 degrees.  There was medial, lateral, and superior tenderness, though no fluid.  There was slight crepitus and a positive Lachman test.  Full extension was reached without pain and there was no additional limitation with repetitive movement.  The examiner found mild instability.  The MRI study found a tear of the posterior horn of the medial meniscus, grade III chondromalacia involving predominantly the femoral component of the medial compartment, and grade II patellar chondromalacia involving the medial portion of the patellofemoral compartment, and minimum joint effusion.    

The Board's review of the evidence substantiates that a 10 percent rating remains warranted for left knee arthritis for the entire period on appeal.  Under the existing basis for rating the Veteran's right knee disability during this period, 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis, the rating provisions of Diagnostic Code 5003 for degenerative arthritis in turn are to be applied.  Pursuant to Diagnostic Code 5003, a 10 percent rating is the maximum assignable evaluation for degenerative arthritis that affects a single joint group, as in this instance.  Consequently, the potential availability of any greater rating than 10 percent must be examined under an alternative diagnostic code.  

In evaluating the Veteran's right knee degenerative arthritis based upon limitation of motion, no higher rating is assignable.  To warrant an increased rating of 20 percent, he would have to demonstrate under Diagnostic Code 5260 leg flexion limited to 30 degrees; or otherwise under Diagnostic Code 5261, leg extension limited to 15 degrees.  In the alternative, the Veteran could receive two separate 10 percent ratings for limited leg flexion and extension, respectively.  See VAOPGCPREC 9-04.  Here, the sole range of motion test finding was active range of motion from 0 to 135 degrees.  That is quite nearly full range of motion and in and of itself warrants a noncompensable rating for extension under DC 5261.  Meanwhile, any loss of leg flexion remained well within the noncompensable (0 percent) range.  Therefore, based on objective measurements of knee mobility, there are no grounds for an increased rating.  As well, the examiner found no additional limitation with repetitive motion.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  As a result, those diagnostic codes predicated upon limitation of motion do not provide a basis for recovery in this case.  In sum, a 10 percent rating for arthritis of the left knee remains proper under the rating schedule.

The Board has considered other potential avenues for increased compensation, but the evidence effectively rules these out as well.  For instance, there is no indication of impairment of the tibia and fibula, rated under Diagnostic Code 5262 or genu recurvatum, rated under Diagnostic Code 5263.  Nor was the Veteran shown to have any form of ankylosis in the left knee joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

For the reasons discussed above, the Board finds that the criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met for the rating period on appeal.

Separate Rating for Left Knee Instability

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.            38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, VA General Counsel interpreted that a veteran who has arthritis and instability of the knee rated under Diagnostic Code 5003 might also be rated separately under Diagnostic Codes 5257 for additional disability of knee instability or subluxation.   See also VAOPGCPREC 9-98 (separate rating for arthritis under Diagnostic Code 5003 is possible for a veteran rated for knee disability under Diagnostic Code 5257).

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's left knee instability warrants a grant of a separate 10 percent disability rating for slight instability under Diagnostic Code 5257 for the entire rating period on appeal.  None of the private treatment reports of record mention the knee specifically; however, during the November 2008 VA joints examination, the Veteran stated that his knees give way about twice a month, yet he reported not wearing a brace.  At the November 2008 VA examination, the VA examiner found no fluid; however, the Lachman test was positive, and the VA examiner did assess mild instability.  The evidence weighing in favor of a finding of separate left knee disability manifested by instability includes the November 2008 examination findings by the VA examiner and the Veteran's lay account of his knee giving way.  The evidence weighing against a finding of separate left knee disability manifesting instability is the fact that the Veteran himself did not report such a symptom when he complained of knee pain of a few weeks duration in the sole knee treatment report of record for this rating period.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate disability rating of 10 percent is warranted for left knee instability under Diagnostic Code 5257 for the entire rating period on appeal.  
A rating in excess of 10 percent for left knee instability is not warranted because none of the medical or credible lay evidence of record indicates the lateral instability is more than slight for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's herpes simplex keratitis (i.e., corrected visual acuity of 20/100 in the left eye, usually feeling of a foreign body in the eye, and infrequent flare-up's of the herpes simplex pathology, including pain, itchiness, blurred vision, and sensitivity to light) are not shown to cause any impairment that is not already contemplated by the rating criteria discussed above (i.e., DCs 6001 and 6061 to 6079), and the Board finds that the rating criteria reasonably describe his disability.

Comparing the Veteran's disability level and symptomatology for his left knee with arthritis disability to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee range of motion was measured as 0 to 135, which is very nearly complete range of motion, and rated as part of the arthritis, with mild laxity found on the October 2008 VA joints examination, these symptoms correspond to the schedular criteria for the 10 percent evaluation under DC's 5010-5257, which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight left knee impairment caused by instability (Code 5257) that was noted on the examination report is specifically contemplated in the schedular rating criteria, and has warranted a grant of service connection with a 10 percent evaluation.  

For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities and left eye disability, and no referral for an extraschedular rating is required. 

Finally, the Veteran has indicated that he lost his employment due to his service-connected left eye disability, specifically his inability to see fine detail.  As the issue of a TDIU was raised by the evidence of record, it is addressed in the REMAND section below.  


ORDER

New and material evidence having been received, service connection for a back condition, diagnosed as chronic lumbar disease, disc desiccation, is reopened.

Service connection for lumbar spine disease, disc desiccation, claimed as a back condition, is denied. 

New and material evidence not having been received, reopening of service connection claim for sinusitis is denied.

Service connection for cervical sprain is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An increased rating in excess of 10 percent for herpes simplex keratitis of the left eye, for the entire period on appeal, is denied.  

An increased rating in excess of 10 percent for left knee arthritis, for the entire period on appeal, is denied.

A separate rating of 10 percent for left knee instability for the entire period on appeal is granted.


REMAND

The issue of a TDIU was raised by the evidence of record.  In the present case, the Veteran reported to the examiner during the November 2008 VA eye diseases examination that he was unemployed and had had to leave his employment because of his service-connected left eye disability.  See also February 2011 Informal Hearing Presentation.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 
22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Therefore, the Board finds that the issue of entitlement to TDIU should be remanded for any necessary notice, development, and/or adjudication.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for TDIU by sending the Veteran a VCAA letter on the issue of TDIU.

2.  After any development has been completed, adjudicate the claim for a TDIU. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


